Citation Nr: 1106129	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than March 14, 2006, for 
the grant of service connection for residuals of a burn of the 
left hand with scarring, to include whether clear and 
unmistakable error (CUE) was made in the assignment of this 
effective date.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 RO decision, which granted a claim 
for service connection for residuals of a burn of the left hand 
with scarring and assigned a 10 percent evaluation, effective 
March 14, 2006.


FINDINGS OF FACT

1.  The Veteran filed a claim to reopen his previously denied 
claim for service connection for residuals of burns to the left 
hand on March 14, 2006.
  
2.  The Veteran has not alleged an error of fact or law in the 
November 2003 Board decision that compels the conclusion, to 
which reasonable minds could not differ, that the results would 
have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 14, 
2006, for the grant of service connection for residuals of a burn 
to the left hand with scarring have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic 
Code 5024; 38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

2.  The allegations fail to meet the threshold pleading 
requirements for revision of the Board decision on the grounds of 
CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim regarding CUE, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to claims of CUE in prior final Board 
decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  Therefore, the Board may proceed to adjudicate this 
aspect of the Veteran's claim with no prejudice to the Veteran.  

With respect to the Veteran's claim for an earlier effective 
date, VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in May 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a 
March 2006 letter described how disability ratings and effective 
dates were assigned.    

Moreover, the Board notes that, for claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled its 
duty to assist.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The 
Veteran was provided a VA examination for his residuals of a burn 
of the left hand with scarring in September 2006.  The examiner 
reviewed the claims file, conducted the appropriate diagnostic 
tests and studies, and noted the Veteran's assertions.  As such, 
the Board finds this examination report and opinion to be 
thorough and complete.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that an earlier effective date, prior to March 
14, 2006, should be assigned for the grant of service connection 
for residuals of a burn of the left hand with scarring.  
Essentially, he asserts that service connection should have been 
awarded effective August 2001, when he originally filed a claim 
for service connection for this disability.  See NOD, November 
2006.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  
In general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2010).  Generally, the effective date of an award of 
disability compensation based on an original claim shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2010).  However, if the claim is received within one 
year after separation from service, the effective date of an 
award of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  The effective date of 
an award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) 
(2010).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) 
(2010).  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that March 14, 
2006, is the correct date for the grant of service connection for 
residuals of a burn of the left hand with scarring.  While the 
Veteran has alleged that he is entitled to an earlier effective 
date for his award of service connection, there is no basis under 
the governing legal criteria, absent a finding of CUE in a prior 
final decision, to establish that he is legally entitled to an 
earlier effective date.  

The evidence of record indicates that the Veteran's original 
claim for service connection for residuals of burns to the left 
hand was submitted on August 28, 2001.  The Veteran was denied 
service connection for this claim in a January 2002 rating 
decision.  The Veteran submitted a NOD with regard to this issue 
in February 2002.  In November 2003, the Veteran was denied 
service connection for this claim in a Board decision.  On March 
14, 2006, the Veteran submitted an application to reopen this 
previously denied claim for service connection.  As noted above, 
the effective date of an award of disability compensation based 
on a claim to reopen after a final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(ii), (r) (2010).  As such, the Board must conclude 
that an effective date earlier than March 14, 2006 , the date of 
the Veteran's application to reopen his previously denied claim 
for residuals of burns to the left hand, is not warranted.

The Board has considered the Veteran's argument that he should be 
awarded service connection for residuals of a burn of the left 
hand with scarring effective August 2001, as this was the date he 
submitted his original claim for service connection.  However, as 
noted, the primary basis of awarding an effective date under 
applicable law or regulations based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  In this case, 
there is no record of an application to reopen a claim for 
service connection for residuals of a burn of the left hand with 
scarring having been received prior to March 14, 2006.

The Board is constrained by the law and regulations made by the 
Congress governing the establishment of effective dates for the 
award of compensation.  Thus, notwithstanding the Veteran's 
assertions as to why an earlier effective date should be 
assigned, the fact remains that the Veteran filed his application 
to reopen his previously denied claim for service connection on 
March 14, 2006, which was more than one year after his separation 
from active service.  In light of this fact, the Board concludes 
that an earlier effective date is not warranted in this case 
under VA regulations governing effective dates for awards based 
on a claim to reopen after a final disallowance.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2010).

Additionally, the Board notes that the Veteran indicated in his 
November 2006 NOD that he feels that CUE had occurred and the 
effective date assigned to this claim should be backdated until 
August 2001, when he originally filed his claim for service 
connection.  The Veteran indicated in this NOD that he was denied 
service connection for this disability in 2001 because of a 
negative VA physician's opinion.  He stated that this incident 
took place in 1961, and the residuals of such an incident have 
not changed since then, let alone since 2001.  The Veteran 
asserted that the physician's opinion was apparently wrong since 
the facts and findings have become apparent from the scarring 
that he has had since 1961.

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence establishes 
such error, the prior Board decision shall be reversed or 
revised.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 
(2010).

A motion for revision of a Board decision based on CUE must set 
forth clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b) (2010).

In the implementing regulation, CUE is defined as a very specific 
and rare kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a) (2010).

A determination of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (2010).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error in 
the Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c) (2010).

Examples of situations that are not CUE are: (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision.  (2) The Secretary's failure to fulfill the duty 
to assist.  (3) A disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d) (2010).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2010).

The Board acknowledges the binding precedent of Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), in which the 
Federal Circuit held that the last sentence of the original 
version of CUE Rule 1404(b) (codified at 38 C.F.R. § 20.1404(b)), 
was invalid because, in conjunction with CUE Rule 1409(c) 
(codified at 38 C.F.R. § 20.1409(c)), it operated to prevent 
Board review of any CUE claim that is the subject of a motion 
that is denied for failure to comply with the pleading 
requirements of Rule 1404(b).  This was held by the Federal 
Circuit to be contrary to the requirement of 38 U.S.C.A. § 
7111(e) that a CUE claim "shall be decided by the Board on the 
merits."  VA regulations were subsequently amended to provide 
that, when a motion to revise a Board decision on the grounds of 
CUE fails to provide specific allegations of error, the Board 
will dismiss the motion without prejudice to refiling.  See 38 
C.F.R. § 20.1404(b).  In other words, the amended section 
20.1404(b) left intact the legal standard necessary to plead 
error, but eliminated the more stringent denial-of-motion 
criteria and replaced it with language stating that insufficient 
pleadings would be "dismissed without prejudice to refilling."  
See 66 Fed. Reg. 35903 (July 10, 2001).

The Board further notes that, prior to the issuance of the 
current regulations pertaining to motions for revision or 
reversal of prior Board decisions on the grounds of CUE (38 
C.F.R. §§ 20.1400-1411), the definition of CUE was based on 
rulings of the Court.

Congress intended that VA adopt the Court's interpretation of the 
term "CUE," as it had been applied in adjudicating claims of 
CUE in RO rating decisions.  As was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of Pub. L. 105-111 (Nov. 21, 1997), which permitted a 
claimant to demand review by the Board to determine whether there 
was CUE in a prior decision, specifically noted that the bill 
would "not alter the standard for evaluation of claims of CUE."  
143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).  Therefore, the Board may seek further guidance as to 
the subject of CUE by reviewing prior Court decisions.

In such decisions, the Court defined CUE as an administrative 
failure to apply the correct statutory and regulatory provisions 
to the correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the record 
and the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or 
of law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot differ, 
that the results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The Court 
also held in Fugo that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Id. at 44.  

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a) (2010).
In this case, the Board notes that the Veteran cannot yet raise 
CUE with regard to the October 2006 RO decision, as he appealed 
the effective date assigned to the grant of service connection 
for residuals of a burn of the left hand with scarring which was 
determined in this decision.  Therefore, the October 2006 rating 
decision is not yet final and cannot be reviewed by the Board for 
CUE.

The Board has considered whether CUE could be granted with regard 
to the November 2003 Board decision.  However, the Board does not 
find the Veteran has pled the issue of CUE in the November 2003 
Board decision with sufficient specificity.  

As noted above, a motion for revision of a Board decision based 
on CUE must set forth clearly and specifically the alleged clear 
and unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for the 
alleged error.  The Veteran has asserted that service connection 
should have been awarded effective August 2001, when he 
originally filed a claim for service connection for this 
disability.  See NOD, November 2006.  However, he has not 
explicitly specified an error of fact or law in the November 2003 
Board decision.    

The Board notes the Veteran's assertion in the November 2006 NOD 
that he was denied service connection for this disability in 2001 
because of a negative VA physician's opinion.  The Veteran 
further asserted that the physician's opinion was apparently 
wrong since the facts and findings have become apparent from the 
scarring that he has had since 1961.  The Board notes that this 
assertion is essentially an argument of error in the physician's 
opinion, and, construed liberally, with how the Board weighed and 
evaluated that opinion in the Board decision.  As noted, mere 
disagreement with how evidence was weighed cannot constitute CUE.  
Therefore, he again has not explicitly specified an error of fact 
or law in the November 2003 Board decision.  

Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b) (2010).  As such, the Board 
finds that a motion for revision of the November 2003 Board 
decision on the basis of CUE must be dismissed without prejudice. 


ORDER

Entitlement to an effective date earlier than March 14, 2006, for 
the grant of service connection for residuals of a burn of the 
left hand with scarring is denied.

The motion for revision of the November 2003 Board decision on 
the basis of CUE is dismissed without prejudice.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


